UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED GLOBAL FUND - DREYFUS DIVERSIFIED INTERNATIONAL FUND - DREYFUS EMERGING ASIA FUND - DREYFUS GREATER CHINA FUND - DREYFUS INTERNATIONAL GROWTH FUND - DREYFUS SATELLITE ALPHA FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified Global Fund July 31, 2009 (Unaudited) Other Investment100.0% Shares Value ($) Registered Investment Company: Dreyfus Global Equity Income Fund, Cl. I 6,479 a Dreyfus Global Real Estate Securities Fund, Cl. I 1,877 a Dreyfus Global Stock Fund, Cl. I 5,590 a Dreyfus Global Sustainability Fund, Cl. I 1,529 a Dreyfus Worldwide Growth Fund, Cl. I 1,864 a Total Investments (cost $201,048) 100.00% Liabilities, Less Cash and Receivables 0.00% Net Assets 100.00% a Investment in affiliated mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $201,048. Net unrealized appreciation on investments was $11,774 of which $11,774 related to appreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds - - Other Financial Instruments+ - Liabilities ($) - Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depre or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2009 (Unaudited) Other Investment98.5% Shares Value ($) Registered Investment Company: Dreyfus International Stock Fund, Cl. I 2,131,944 a Dreyfus Newton International Equity Fund, Cl. I 1,886,904 a Dreyfus Premier Emerging Markets Opportunity Fund 633,755 a Dreyfus Premier International Equity Fund, Cl. I 973,359 a Dreyfus Premier International Small Cap Fund, Cl. I 612,243 a Dreyfus Premier International Value Fund, Cl. I 2,897,189 a Total Investments (cost $102,215,426) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a Investment in affiliated money market mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $102,215,426. Net unrealized appreciation on investments was $16,442,341 of which $16,442,341 related to appreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Significant Level 1 -Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds - - Other Financial Instruments+ - Liabilities ($) - Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund July 31, 2009 (Unaudited) Common Stocks96.8% Shares Value ($) China19.8% AviChina Industry & Technology, Cl. H 3,300,000 a,b 983,607 Beijing Capital Land, Cl. H 2,294,000 1,050,793 Bengang Steel Plates, Cl. B 2,047,674 1,384,483 China Merchants Property Development, Cl. B 300,702 705,772 China Zhongwang Holdings 400,000 a 535,738 Chongqing Iron & Steel, Cl. H 2,508,000 1,268,554 Guangzhou Pharmaceutical, Cl. H 1,990,000 1,024,522 Hunan Non-Ferrous Metal, Cl. H 1,662,000 480,369 Livzon Phamaceutical, Cl. B 250,102 483,420 Shanghai Friendship Group, Cl. B 326,251 360,181 Shanghai Jin Jiang International Hotels Group, Cl. H 2,250,000 661,931 Shenji Kunming Machine Tool, Cl. H 1,068,000 821,321 Hong Kong18.3% Alibaba.com 298,000 a 683,665 China Everbright 160,000 500,642 Cosco Pacific 686,000 957,738 Daphne International Holdings 1,372,000 922,332 Lifestyle International Holdings 200,500 304,241 Orient Overseas International 170,500 954,794 Shui On Construction and Materials 800,000 1,135,477 SRE Group 12,000,000 1,625,796 Sunny Optical Technology 8,035,000 943,458 Zhuzhou CSR Times Electric, Cl. H 646,000 998,585 India40.0% Ansal Properties & Infrastructure 555,000 726,882 Balrampur Chini Mills 300,000 743,274 Brushman India, GDR 300,000 a 93,000 Country Club India 971,000 363,493 Dewan Housing (Warrants 10/24/12) 340,000 a,b 948,492 Engineers India 89,500 1,944,082 Hinduja Ventures 63,506 290,048 IFCI 1,694,644 1,811,272 Indiabulls Read Estate 300,000 1,536,601 Indo Asian Fusegear 50,000 a 43,274 K.S. Oils 800,000 900,104 Mahanagar Telephone Nigam 280,000 599,416 Nagarjuna Construction 160,000 475,495 Reliance Infrastructure 66,500 1,671,307 Sanwaria Agro Oils 103,119 136,560 Shipping Corp. of India 415,000 1,165,808 Siemens India 90,000 904,599 Suzlon Energy 665,000 1,383,394 Tata Motors 220,000 1,934,119 Unitech 910,000 1,708,978 XL Telecom & Energy 322,700 314,961 Indonesia5.8% Bakrie & Brothers 72,016,500 a 761,887 Bumi Resources 4,730,000 1,334,408 Ciputra Property 18,701,000 763,114 Singapore2.2% Golden Agri-Resources 3,604,936 1,064,585 Golden Agri-Resources (Warrants 7/23/12) 81,654 a 7,092 South Korea1.5% CJ O Shopping 14,005 Thailand1.6% Khon Kaen Sugar Industry 2,500,100 United States4.0% Mindray Medical International, ADR 29,000 861,880 Suntech Power Holdings, ADR 60,900 a 1,119,951 Vietnam3.6% Luks Group Vietnam Holdings 804,000 455,424 Petrovietnam General Services (Warrants 4/1/10) 130,000 a,b 166,252 Pha Lai Thermal Power (Warrants 1/17/12) 227,580 a,b,c 355,861 Saigon Securities (Warrants 1/17/12) 155,700 a,b,c 573,880 Vietnam Dairy Products (Warrants 1/20/10) 30,000 a,b 211,096 Total Common Stocks (cost $42,511,756) Other Investment3.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,520,000) 1,520,000 d Total Investments (cost $44,031,756) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b The value of this security has been determined in good faith under the direction of the Board of Directors. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, these securities amounted to $929,741 or 1.9% of net assets. d Investment in affiliated money market mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $44,031,756. Net unrealized appreciation on investments was $5,171,896 of which $8,118,023 related to appreciated investment securities and $2,946,127 related to depreciated investment securities. At July 31, 2009, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Currency Currency (Depreciation) Exchange Contracts Amounts Cost ($) Value ($) at 7/31/2009($) Purchases: Honk Kong Dollar, Expiring 8/3/2009 Various inputs are used in determining the value of the fund's investments relating to FAS 157. These inputs are summarized in the three broad levels listed Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign - Mutual Funds - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ - -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
